Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Response to Amendment
2.	The amendment filed 09/19/2022 has been entered. Currently, claims 1-7 remain pending in the application. Independent claim 1 and dependent claim 5 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claim 1 was amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Final Office Action mailed 03/18/2022. Lastly, a new drawing and claim objection is recited below.
Response to Arguments
3.	Applicant's arguments regarding amended claim 1 filed 09/19/2022 have been fully considered but they are not persuasive. 
4.	Applicant makes the argument that “Bejanaro fails to teach a forearm cuff comprising a base having a post configured to be placed into a female trough of a plate, and the post acts as a pivot upon which the person rotates the forearm cuff. In Bejanara the internal/external rotation pivot hub 1 in turn pivotally engages the hub base plate 3 [0045]. However, none of these features constitute the claimed post. Finally, the torso support panel 36 is coupled to the panel 5, not to the forearm support 21 as recited in amended claim 1” (Remarks, Pages 8-10).
In response to Applicant’s argument (Remarks, Pages 8-10), Bejarano continues to read on amended claim 1 because Bejanaro discloses a plate (torso support panel 36 and panel 5) comprising a female trough (hub base plate 3 on panel 5 forms a socket trough). Furthermore, the forearm cuff (upper arm support 20 and forearm support 21) comprises a post (internal/external rotation pivot hub 1 is a ball post). Therefore, the plate 5,36 is coupled to the forearm cuff 20,21 via the ball post 1 within the socket trough 3 for pivotal movement. 
5.	Applicant's arguments regarding amended claim 5 filed 09/19/2022 have been considered and are persuasive. However, the added limitation changes the scope of the claims, such that a new prior art of record is applied for teaching the added secondary features of claim 5: Bejarano (U.S. Patent Pub. No. 20180193180) and Graber et al. (U.S. Patent Pub. No. 20150337892). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a spring” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 and 4-7 are objected to because of the following informalities:  
In claim 1, lines 4-5, 7-8, 16; claim 2, line 2; claim 4, line 4; claim 5, line 2; claim 6, lines 1 and 4; and claim 7, line 2, rephrase “the cuff” to read --the forearm cuff--.
In claim 1, lines 7-11, rephrase “and the post acts as a pivot upon which the person rotates the cuff; wherein the apparatus is operable to be worn by the person, such that the apparatus secures an elbow of an arm of the person such that a forearm ” to read --and the post is configured to act as a pivot upon which the person rotates the cuff;  wherein the apparatus is operable to be worn by the person, such that when the apparatus is secured to an elbow of an arm of the person, a forearm--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bejarano (U.S. Patent Pub. No. 20180193180).
Regarding claim 1, an embodiment of Figure 6 of Bejarano discloses an apparatus (Paragraphs 40, 44 and Figure 6, shoulder brace), comprising: a plate 5,36 (Paragraph 61 and Figure 6, abduction support panel 5 and torso support panel 36 may be utilized as a leverage surface to support a position in space and rest on the torso) comprising a female trough 3a (Paragraph 44 and Figure 6, hub base plate 3 on panel 5 may be a socket base 3a); a forearm cuff 20,21 (Paragraph 51 and Figure 6, upper arm support 20 coupled to the hub lock down 10 and a forearm support 21 rotationally engaged with the upper arm support 20, wherein at least a portion of the forearm support 21 is disposed between the upper arm support 20 and the internal/external rotation pivot hub 1. The upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user) comprising a base (Paragraph 51 and see Annotated Figure 6 below, upper arm support 20 and forearm support 21 form a base to receive elbow and forearm of a user) having a post 1a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, which is construed as a post shaped as a ball) configured to be placed into (Paragraph 44 and Figure 6, ball post 1a is placed into socket base 3a) the female trough 3a of the plate 5,36, the forearm cuff 20,21 rotabably coupled 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball 1a to the socket base 3a relies on the friction interface between the two surfaces) to the plate 5,36, wherein the forearm cuff 20,21 is operable to rotate along a person's vertical axis of rotation (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. A ball joint can be utilized for frictional adjustability along a vertical axis of rotation) and the post 1a acts as a pivot (Paragraph 44 and Figure 6, ball post 1a pivots in socket base 3a) upon which the person rotates the forearm cuff 20,21; wherein the apparatus is operable to be worn by the person (Paragraph 40, 44 and Figure 6, shoulder brace worn by person), such that the apparatus secures an elbow of an arm of the person's such that a forearm of the arm of the person forms a fixed angle between eighty-five degrees and ninety- five degrees with a humerus of the arm of the person (Paragraph 54 and Figure 6, The arm brace may be positioned for form an angle between the upper arm support 20 and the forearm support 21 such that the forearm at neutral is about 90° relative to the upper arm), a torso of the person forming a fixed angle with the humerus, the angle being less than ninety degrees (Paragraphs 65- 70, adjusting the locking abduction hinge 37, and locking the locking abduction hinge 37 at a selected angle between the abduction support panel 5 and the torso support panel 36 such that the torso forms a fixed angle of less than 90 degrees with the humerus), and wherein movement of the person’s arm is limited (Paragraph 45, internal and external rotation swing thereby limiting a person's arm to a particular range of internal and external rotation) such that rotation of the cuff 20,21 follows a rotation of the person's humerus such that movement of the person’s arm is limited to perform at least one of an internal rotation and an external rotation of the humerus (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces).

    PNG
    media_image1.png
    593
    596
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bejarano (U.S. Patent Pub. No. 20180193180), as applied to claim 1.
Regarding claim 2, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose a strap for securing the person's arm into the cuff.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figures 10, shoulder brace) comprising a strap 62 (Paragraph 74 and Figure 10, upper arm support cover 60 at least partially enclosing the upper arm support 20 and an upper arm securing member 62 secured to the upper arm support cover 60) for securing the person's arm into (Paragraph 74 and Figure 10, upper arm securing member 62 secures user’s arm) the analogous forearm cuff 20,21 (Paragraph 72 and 74,upper arm support 20 and forearm support 21 are construed as a cuff because partially wrap around elbow and forearm of a user).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cuff of the embodiment of figure 6 of Bejarano, so that there is a strap for securing the person’s arm, as taught by the embodiment of Figure 10 of Bejarano, in order to provide an improved apparatus with a securement of a person’s arm to the cuff by a strap for fitting a width of the arm through the cuff and strap which allows for effective therapy with minimal movement of the person’s arm (embodiment of Figure 10 of Bejarano, Paragraph 74)
Regarding claim 3, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose a belt for securing the plate against the person's torso.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) comprising a belt 58,59 (Paragraph 72 and Figure 10, vest 58 at least partially enclosing the torso support panel 36 and has an adjustable belt 59) for securing the analogous plate 36 (Paragraph 72, torso support panel 36) against the person's torso (Paragraph 72 and Figure 10, adjustable belt wraps around user’s torso and secures the torso support panel 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plate of the embodiment of figure 6 of Bejarano, so that there is a belt for securing the plate against the person’s torso, as taught by the embodiment of Figure 10 Bejarano, in order to provide an improved apparatus with a securement of the plate to a person’s torso which allows for effective therapy with minimal movement of the plate along the torso (embodiment of figure 10 of Bejarano, Paragraph 72).
Regarding claim 4, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the plate 5,36 comprises an internal side (Figure 6, internal side of torso support panel 36 faces towards a wearer’s torso) and an external side (Figure 6, external side of abduction support panel 5 that does not face towards a wearer’s torso), and wherein the plate 5,36 is coupled to (Figure 6, forearm support 21 coupled to external side of abduction support panel 5 by  internal/external rotation pivot hub 1a,3a,) the forearm cuff 20,21 at the external side (Figure 6, external side of abduction support panel 5 that does not face towards a wearer’s torso).
However, the embodiment of Figure 6 of Bejarano fails to explicitly disclose the apparatus further comprising padding coupled to the internal side.
An embodiment of Figure 10 of Bejarano teaches the analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) further comprising padding (Paragraph 72 and Figure 10, the orthosis comprises a rigid structural frame and arm brace enclosed within a garment meant to be strapped and secured around the patient's mid/lower torso. Comfortable padding enables the patient to don the brace for extended periods of time. Vest 58 at least partially enclosing the torso support panel 36) coupled to (Paragraph 72 and Figure 10, vest 58 that encloses torso support panel 36 coupled to the internal side provides comfortable padding that enables to the patient to don the brace for extended periods of time) the analogous internal side (Paragraph 72 and Figure 10, internal side of torso support panel 36 faces towards a wearer’s torso covered by vest 58). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal side of the plate of the embodiment of Figure 6 of Bejarano, so that there is padding coupled to the internal side, as taught by the embodiment of Figure 10 of Bejarano, in order to provide an improved apparatus with an internal padding that enhances comfortability and enables to the patient to don the brace for extended periods of time (embodiment of figure 10 of Bejarano, Paragraph 72). 
Regarding claim 6, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the forearm cuff 20,21 comprises a first end 21 (Paragraph 51 and Figure 6, forearm support 21) and a second end 20 (Paragraph 51 and Figure 6, upper arm support 20), and wherein the second end 20 (Paragraph 51 and Figure 6, upper arm support 20) extends parallel along the person's vertical axis to secure the person's elbow (Paragraph 54 and Figure 6, The arm brace may be positioned for form an angle between the upper arm support 20 and the forearm support 21. In some aspects, the angles may be adjustable. The angle may be adjusted at any degree or fraction of a degree at least in between 0° to 180°. In some aspects, the range of motion may also be accommodated by adding additional angles for flexion that may be adjusted such as 30-45° above neutral. Adjusting angle such that the upper arm support 20 is parallel to vertical axis).
However, the embodiment of Figure 6 of Bejarano fails to explicitly disclose wherein the first end comprises a strap for securing at least a person's forearm and wrist to the cuff.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) wherein the analogous first end 21 (Paragraph 74, forearm support 21 represents a first end) comprises a strap 63, (Paragraph 74 and Figure 10, forearm securing member 63 secured to the forearm support cover 61) for securing at least a person's forearm and wrist to (Paragraph 74 and Figure 10, forearm securing member 63 secured to the forearm support cover 61 for securing forearm and wrist) the analogous forearm cuff 20,21 (Paragraph 72 and 74, upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first end of the cuff of the embodiment of figure 6 of Bejarano, so that there is a strap for securing a person’s forearm and wrist, as taught by the embodiment of figure 10 of Bejarano, in order to provide an improved apparatus with a securement of a person’s forearm and wrist to the cuff by a strap for fitting a width of the forearm and wrist through the cuff and strap which allows for effective therapy with minimal movement of the person’s forearm and wrist (embodiment of Figure 10 of Bejarano, Paragraph 72). 
Regarding claim 7, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose wherein the cuff and the plate form an angle between sixty degrees and ninety degrees.
An embodiment Figures 1-2 of Bejarano teaches an analogous apparatus (Paragraphs 40, 44, 50-51, 61 and Figures 1-2, shoulder brace) wherein the analogous forearm cuff 20,21 (Paragraph 51 and Figure 2, upper arm support 20 coupled to the hub lock down 10 and a forearm support 21 rotationally engaged with the upper arm support 20, wherein at least a portion of the forearm support 21 is disposed between the upper arm support 20 and the internal/external rotation pivot hub 1. The upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user) and the analogous plate 36 (Paragraph 61 and Figure 1, torso support panel 36 may be utilized as a leverage surface to support a position in space and rest on the torso) form an angle between sixty degrees and ninety degrees (Paragraph 50, The internal/external rotation pivot hub 1, may be positioned at angles from 0° to 90° or more and any degree or fraction of a degree in between. However, the limits of the material may necessitate a larger angle of change so that each tooth, for example retains its integrity without breaking; See MPEP 2144.05 obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal/external rotation angle of the cuff relative to the plate of the embodiment of Figure 6 of Bejarano, such that the angle is between sixty and ninety degrees, as taught by the embodiment of Figures 1-2 of Bejarano, in order to provide an improved shoulder apparatus with an angular limit of internal and external rotation for aligning the rotator cuff tendons with the shoulder in a therapeutic position of external and internal rotation less than ninety degrees so that stretching tears do not occur, especially when the shoulder joint is abducted (embodiment of Figures 1-2 of Bejarano, Paragraph 50). Additionally, applicant places no criticality on the claimed range, stating simply that the angle “may” be within the claimed range (Specification, Page 2, Paragraph 2), which does yield an unexpected patentable result.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bejarano (U.S. Patent Pub. No. 20180193180), as applied to claim 1, in view of Graber et al. (U.S. Patent Pub. No. 20150337892).
Regarding claim 5, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the plate 36 is rotatably coupled 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces) to the forearm cuff 20,21 at a joint 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a), and wherein the joint 1a,3a comprises the post 3a configured to create an internal resistance (Paragraph 44 and Figure 6, locking the ball to the socket base 3a relies on the friction interface between the two surfaces. By adding a more aggressive “bite” from one surface to the adjacent, the hold will increase significantly)) to the at least one internal rotation and external rotation of the humerus (Paragraph 44 and Figure 6, A ball joint can be utilized for frictional adjustability along a vertical axis of rotation).
However, the embodiment of Figure 6 of Bejarano fails to explicitly disclose wherein the joint comprises a spring located at the post.
Graber teaches an analogous joint 1 (Paragraph 34 and Figure 1, ball joint 1) comprises a spring 13 (Paragraphs 10, 22, 34 and Figure 1, spring element 13 located at the joint ball 3) located at the analogous post 3 (Paragraph 34 and Figure 1, joint ball 3 is construed as ball post).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the joint comprising the post of the embodiment of Figure 6 of Bejarano, so that there is a spring located at the post, as taught by Graber, in order to provide an improved apparatus with an enhanced joint and post that has a spring to help prevent wear and provide desirable rotational resistance given by its elastic properties (Graber, Paragraphs 10 and 22). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Begon (US 20150073323 A1) teaches an apparatus with a plate 10 and a forearm cuff 74.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786